Citation Nr: 0800654	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-30 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial combined disability rating in 
excess of 40 percent for Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from June 1997 to December 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that granted service connection for Meniere's 
Disease with tinnitus and assigned a 30 percent rating 
effective in December 2003.  In a November 2005 rating 
decision, the RO assigned separate ratings for the veteran's 
Meniere's disease that included a 30 percent rating for 
vertigo and a 10 percent rating for tinnitus, effective in 
December 2003.  The combined rating is 40 percent.

Also in the May 2004 decision on appeal, the RO denied the 
veteran's claim for service connection for a left knee 
disability which the veteran disagreed with.  However, the RO 
subsequently granted service connection for a left knee 
disability in June 2006.  As this represents a full grant of 
the benefits sought for the left knee claim, the issue of 
entitlement to service connection for a left knee disability 
is no longer on appeal.  


FINDING OF FACT

The veteran's Meniere's disease is manifested by dizziness 
and bilateral tinnitus; it is not manifested by cerebellar 
gait or compensable hearing impairment.


CONCLUSION OF LAW

The criteria for an initial combined evaluation in excess of 
40 percent for Meniere's disease have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Codes 6100, 6204, 6205, 6260 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000


Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
In the present appeal, the appellant was provided with 
initial notice of the VCAA in August 2004, which was after 
May 2004 rating decision on appeal.  Because the VCAA notice 
in this case was not provided to the appellant prior to the 
RO decision from which he appeals, it can be argued that the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the claimant in this 
case.  In the August 2004 letter together with a November 
2006 letter, the RO informed the claimant of the applicable 
laws and regulations, the evidence needed to substantiate the 
claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board also notes that the letters identified 
above explicitly notified the claimant of the need to submit 
any pertinent evidence in his possession.  See 38 C.F.R. 
§ 3.159(b)(1).  Thus, the Board finds that the notice 
required by the VCAA and implementing regulations was 
furnished to the claimant and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claim presently on appeal, the 
Board finds that the appellant is not prejudiced by a 
decision at this time since this claim is being denied.  
Therefore, any notice defect, to include disability rating 
and effective date, is harmless error since no disability 
rating or effective date will be assigned.  See also Hart v. 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007) 
(requiring consideration of staged ratings when assigning an 
increased rating).  Moreover, the RO provided the veteran 
with specific notice of elements four and five in letters 
dated in March 2006 and August 2007.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining medical records identified by the appellant and 
affording him VA examinations during the pendency of this 
appeal.  The veteran was also provided with the opportunity 
to attend a Board hearing which he declined.  He has not 
indicated that any additional pertinent evidence exists, and 
there is no indication that any such evidence exists.  In 
fact, the veteran stated in writing in November 2006 that he 
had no additional evidence to submit to substantiate his 
claim and requested that the claim be decided as soon as 
possible.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Facts

In December 2003, the veteran filed a claim of entitlement to 
service connection for a number of disabilities to include 
Meniere's disease, bilateral hearing loss and tinnitus.

During a VA general examination in January 2004, the veteran 
reported having intermittent problems with dizziness in 2001.  
He denied vision complaints.  He complained of attacks of 
dizziness approximately twice a week during which times he 
had to lay or sit down for approximately an hour.  He said 
that approximately once every month or two months he 
experiences major attacks which last a whole day.  He also 
reported that he was presently unemployed.  On examination 
the veteran had a normal gait and was alert, oriented and 
cooperative.  His tympanic membranes were bilaterally 
scarred.  He was diagnosed as having Meniere's disease, 
minimally symptomatic, on medication (Dyazide).  

On the authorized VA audiological evaluation in January 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
15
5
10
15
LEFT
5
0
5
10
10

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  
The examiner diagnosed the veteran as having moderate 
sensorineural hearing loss in the right ear through 500 Hertz 
rising to within normal limits, and normal hearing in the 
left ear.  The examiner also diagnosed the veteran as having 
tinnitus.  

In a May 2004 rating decision, the RO granted service 
connection for Meniere's disease and assigned a 30 percent 
evaluation effective in December 2003.

On file is a June 2004 record from Susan Schwartz, D.O., 
F.O.C.O.O., reporting that the veteran had been on Diazide 
since 2002 for Meniere's disease and he felt that this was 
keeping it under control.  She relayed the veteran's report 
of minor episodes of vertigo three times a week which caused 
him to lie down for an hour, and major episodes once a month 
associated with nausea that required him to lay down all day.  
She also relayed the veteran's concern with the waxing and 
waning aspect of Meniere's disease.  Dr. Schwartz reported 
that the veteran did not complain of excessive sneezing, 
facial pain, double vision or headaches.  She further noted 
that prior audiological tests revealed speech reception 
threshold of 15 decibels in the right ear with 100 percent 
and 5 decibels in the left ear with 100 percent 
discrimination with Type A tympanograms.

VA outpatient records include a December 2004 record showing 
that the veteran's Meniere's was stable.  These records also 
include a June 2005 record noting that the veteran had had 
several dizzy spells that month and was waiting for an 
appointment with an ear, nose and throat (ENT) specialist.  

In an August 2005 "To Whom It May Concern" letter, Thomas 
K. Carlson, M.D., stated that the veteran had been his 
patient since July 2005.  He reported that the veteran had a 
long history of refractory Meniere's disease and suffered 
from vertigo about three to four days per week.  He also 
reported nearly incapacitating episodes at least every month.  
Dr. Carlson said the veteran remained on Dyazide to control 
his symptoms.  He reported that symptoms of this disability 
"severely impaired [the veteran's] ability to function in 
any work environment" and felt that the veteran's symptoms 
warranted a higher than 30 percent disability evaluation.

VA outpatient telephone records show that the veteran 
reported by telephone a number of episodes of balance and 
dizzy symptoms from July 2005 to September 2005.  In August 
2005, the veteran reported that the episodes occurred on a 
regular basis with at least three episodes that week.  A 
September 2005 record contains an impression of Meniere's 
with continued to worsening symptoms.  

The veteran reported in a September 2005 statement that he 
had major attacks of Meniere's one to two times a month in 
which he was unable to get out of bed for 24 hours.  He said 
he averaged 18 major attacks a year.  He also said he had a 
hearing impairment in his right ear and was unable to hear on 
the telephone out of his right ear.  He explained that in 
normal conversations with people he has to turn his left ear 
toward the speaker.  He complained of worsening balance 
problems and said he feels nauseous "80%" of the time.  He 
said the minor attacks he experiences are "just as disabling 
[as the major attacks]" and prevent him from doing many 
activities, including driving.  He said he felt that this 
disability warranted a 100 percent evaluation.

In December 2005, Thomas K. Carlson, M.D., stated in writing 
that it was very clear that the veteran had severe refractory 
Meniere's disease which was well documented by medical 
testing.  He noted that the veteran was in a chronic, stable 
form of the disease and he did not believe that the veteran 
could perform full time competitive work due to his severe 
imbalance.  

On file is a February 2006 letter from a VA Vocational 
Rehabilitation Counselor informing the veteran that an 
assessment in March 2005 revealed that it was not realistic 
to expect that the veteran could "prepare for, obtain and 
maintain gainful employment" and that his attacks of vertigo 
had a significant impact on his ability to perform at levels 
consistent with competitive academic expectations.  The 
counselor noted that the veteran had been provided with a 
Meniett device and that further evaluation would take place 
regarding the effect that this device had on the veteran's 
disability.  

During a November 2006 visit at the VA otolaryngology clinic, 
the veteran reported episodes of Meniere's disease once a 
week and usually twice a week.  He expressed his concern that 
the disease was presently in his left ear too.

In February 2007, the veteran attended a scheduled VA 
outpatient clinic appointment for complaints of dizziness of 
two weeks duration.  He also reported improvement that day. 

Later in February 2007, the veteran was seen in a VA 
otolaryngology clinic where he reported episodes of Meniere's 
disease one to two times a week.  He was noted to be using a 
minet device at that time.  Tests were performed including 
audiologic testing.  

Audiological evaluation findings in February 2007 revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
15
10
10
20
LEFT
10
15
20
15
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  
The veteran reported that he used a Meniette Low-pressure 
Pulse Generator twice a day which helped reduce the severity 
of his spells, but did not stop them.  He was assessed by the 
examiner regarding his right ear as having moderate rising to 
a mixed hearing loss 250-750 Hertz, within normal limits 
1000-4000 Hertz; mild sensorineural hearing loss at 6000 
Hertz; within normal limits at 8000 Hertz.  He was assessed 
in the left ear as having hearing within normal limits.  
Speech recognition was excellent bilaterally.

Auditory brainstem response was also performed in February 
2007 revealing normal results.

The February 2007 VA otolaryngology examiner said that test 
findings were noted to be consistent with right ear Meniere's 
only, the left ear was normal.  He assessed the veteran as 
having Meniere's disease, no change.

Dr. Carlson stated in an April 2007 letter that the veteran's 
Meniere's disease had remained unchanged since his evaluation 
in August 2005.  He also noted that the veteran had been 
using a "meniet" device to attempt to control his 
dizziness, but continued to have episodes.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2007).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's Meniere's disease was initially rated under 
Diagnostic Code 6205.  Under this code, a 30 percent rating 
is assigned for Meniere's syndrome with hearing impairment 
with vertigo less than once a month, with or without 
tinnitus.  A 60 percent evaluation is in order when there is 
hearing impairment with attacks of vertigo and cerebellar 
gait occurring from one to four times a month, with or 
without tinnitus.  A 100 percent rating is warranted when 
there is hearing impairment with attacks of vertigo and 
cerebellar gait occurring more than once weekly, with or 
without tinnitus.  It is noted that Meniere's syndrome may be 
rated either under these criteria or by separately evaluating 
vertigo (as a peripheral vestibular disorder), hearing 
impairment, and tinnitus, whichever method results in a 
higher overall evaluation.  An evaluation for hearing 
impairment, tinnitus, or vertigo may not be combined with an 
evaluation under Diagnostic Code 6205.

In order to attain a higher rating under Diagnostic Code 
6205, the facts must approximate with the criteria for a 60 
percent rating, namely, hearing impairment with attacks of 
vertigo and cerebellar gait occurring more than once weekly, 
with or without tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 
6205.  The Board does not dispute that the veteran has 
hearing impairment in the right ear as shown by the puretone 
threshold level in January 2004 at 500 Hertz of 50 decibels 
and of 45 decibels at 500 Hertz in February 2007.  See 
38 C.F.R. § 3.385 (2007) (hearing loss will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 
decibels or greater or....).  Regarding attacks of vertigo, 
recent VA outpatient records in 2006 reflect the veteran's 
report of "episodes" of Meniere's disease one to two times 
a week.  Earlier records include reports from the veteran's 
private physician, Dr. Carlson, of minor episodes three to 
four days per week.  These episodes have been described as 
including attacks of vertigo, severe imbalance and nausea.  
Notwithstanding these findings, no medical professional has 
indicated that the veteran has a cerebellar gait.  In fact, 
the January 2004 VA examiner noted that the veteran had a 
normal gait.  Accordingly, the preponderance of the evidence 
is against a finding that the veteran's Meniere's disease 
meets the criteria for a higher, 60 percent, initial 
evaluation under Diagnostic Code 6205.  See id.

As noted above, the RO assigned the veteran separate 
evaluations for vertigo (Code 6204), hearing impairment (Code 
6100), and tinnitus (Code 6260), for a combined evaluation of 
40 percent.  See 38 C.F.R. § 4.125.

Under Diagnostic Code 6204 for peripheral vestibular 
disorders, a maximum 30 percent rating is assigned for 
dizziness and occasional staggering, while a 10 percent 
rating is assigned for occasional dizziness.  Objective 
findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable evaluation 
can be assigned under this code.  As the veteran in this case 
has been assigned the maximum 30 percent rating under Code 
6204 for vertigo, a higher rating under this code is simply 
not available.

The veteran has also been assigned the maximum 10 percent 
evaluation under Diagnostic Code 6260 for tinnitus.  
Accordingly, a higher evaluation under this code is not 
warranted.  See id.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the Rating Schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86.

Based upon the hearing loss shown in the audiological 
evaluations during the appeal period, i.e., in January 2004 
and February 2007, the veteran's hearing loss would warrant 
no more than a noncompensable evaluation.  See 38 C.F.R. § 
4.85.  In this regard, the January 2004 VA audiological 
examination report shows an average pure tone threshold at 
1,000, 2,000, 3,000, and 4,000 hertz of 14 decibels in the 
right ear, and 6 decibels in the left ear.  Speech 
recognition was 100 percent in the right ear, and 100 percent 
in the left ear.  This represents a Level I hearing acuity in 
the right ear, and Level I hearing acuity in the left ear.  
Under the applicable schedular criteria, a 0 percent 
evaluation is assigned for the degree of impairment 
demonstrated.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Similarly, VA audiological findings in February 2007 revealed 
an average pure tone threshold at 1,000, 2,000, 3,000, and 
4,000 Hertz of 14 decibels in the right ear and 16 decibels 
in the left ear.  Speech recognition was 100 percent in the 
right ear, and 100 percent in the left ear.  This represents 
a Level I hearing acuity in the right ear, and Level I 
hearing acuity in the left ear.  Under the applicable 
schedular criteria, a 0 percent evaluation is assigned for 
the degree of impairment demonstrated.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

In sum, the 30 percent and 10 percent ratings for peripheral 
vestibular disorders and tinnitus, respectively, are the 
maximum evaluations for those disabilities.  The veteran's 
hearing loss is not compensable in degree.  Thus, the Board 
finds that an initial rating in excess of the 40 percent 
combined evaluation is not warranted.

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  Although the veteran has argued that he is 
undercompensated for Meniere's disease, and this disability 
has been medically shown to severely impair his ability to 
function in a work environment, it has not been shown to 
cause average industrial impairment in excess of that 
contemplated by the combined 40 percent evaluation or 
otherwise render application of the schedular criteria 
impractical.  This is especially so since the veteran has not 
required frequent hospitalization from the disability.  Thus, 
referral of this case for extra-schedular consideration is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial combined disability rating in 
excess of 40 percent for Meniere's disease is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


